Citation Nr: 0311411	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to an increased rating lumbar degenerative 
disc disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1976 
and from December 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO decision that denied the 
veteran's claim of service connection for a skin disability 
and that granted the veteran an increased rating from 0 to 10 
percent for a lumbosacral strain.  In July 2002, the Board 
directed that further evidentiary development be completed on 
the claim.  67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(38 C.F.R. § 19.9(a)(2)).  


REMAND

As noted above, in July 2002, the Board directed that 
evidentiary development be completed on the veteran's claims 
including having him undergo appropriate examinations, and 
have opinions rendered on:  1) whether the veteran had a 
current chronic skin disability which was more likely than 
not related to service, and 2) the current severity of the 
veteran's lumbosacral strain.  Pursuant to the Board's 
directives, the veteran underwent a skin examination in 
December 2002 and an orthopedic examination in January 2003.  
This evidence has not been considered by the RO and the 
veteran has not waived initial RO consideration of this 
evidence; as such, the case must now be remanded.  38 C.F.R. 
§ 20.1304; Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at 
__(Fed. Cir. 2003).

In addition, it is noted that the January 2003 VA skin 
examination report fails to address all of the Board's July 
2002 development directives.  As such, further evidentiary 
development is necessary on remand regarding this matter.
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the examiner 
who conducted the veteran's January 2003 
VA skin examination and ask him to 
clarify whether any of the veteran's 
diagnosed foliculitis is at least likely 
as not related to his period of service 
including inservice manifestations.

2.  If a VCAA letter has not been issued, 
the RO should issue a VCAA letter in 
regard to the issues on appeal.

3.  The RO should review all the 
evidence, particularly including the 
December 2002 and January 2003 VA 
examination findings as well as any 
evidence received pursuant to this 
remand, and readjudicate the claim of 
service connection for a skin disability 
and the claim for a higher rating for a 
lumbosacral strain.  If the benefit being 
sought by the veteran is not resolved to 
his satisfaction, he and his 
representative should be sent a 
supplemental statement of the case, which 
addresses all newly submitted evidence.  
Then, the case should be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




